DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 7-21 are currently pending.  Claim 6 canceled. Claims 1-5, 7, 10 and 12 are currently amended. Claims 18-21 have been added as new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/963,604 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application’604 recite a polymerizable mixture comprising a first monomer represented by formula (I) and a second monomer capable of reacting with the first monomer to give a copolymer. 
The present clams indicated above also cover the electronic device, copolymer and methods which over the claims of copending Application No. 16/963,604 (reference application), and thus, render the present claims prima facie obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adlem et al. (US 8,687,259 B2). 
Regarding claims1-5 and 7-21, Adlem et al. teach a polymerizable mixture comprising a first monomer as compounds of formula I ( see abstract, claims and examples) represented by formula I1 to I6 ( see columns 17-18): 
    PNG
    media_image1.png
    761
    741
    media_image1.png
    Greyscale
, more specifically compounds represented by formula 14a, 15a and 16a ( se columns 18-22):

    PNG
    media_image2.png
    840
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    788
    media_image3.png
    Greyscale
meeting the limitation of  a polymerizable compounds, represented by Formula (1): 
    PNG
    media_image4.png
    22
    309
    media_image4.png
    Greyscale
 wherein m is an integer from 2 to 60 or 3 to 20; P1 denotes a polymerizable group (see col. 13, line 46-col. 14, line 13 i.e 
    PNG
    media_image5.png
    86
    147
    media_image5.png
    Greyscale
wherein W7 and W8 being independently of each other H, Cl or alkyl with 1 to 5 C-atoms.); Sp1 denotes at each occurrence a spacer group (Sp) or a single bond ( col. 14, lines 31-67); MG is a rod-shaped mesogenic group meeting the limitation of formula (2): 
    PNG
    media_image6.png
    27
    299
    media_image6.png
    Greyscale
 , wherein k and 1 are each and independently 1, 2, 3 or 4  ( see col. 9, lines7-67 and claims) as instantly claimed.  The mixture comprises a second monomer that is one or more bi- or multifunctional compound “capable of” reacting with the first monomer to give a copolymer, wherein the one or more bi- or multifunctional compound comprises two or polymerizable groups (P), which are selected from groups containing a c=C double bond, groups containing two conjugated C=C double bonds, nucleophilic groups, and 1,3-dipolar groups ( organic compound represented by Formula (4) as di- or multi-reactive polymerizable compounds ; col. 21, line 48- col. 34, line 64). The mixtures further comprises one or more radical initiators ( col. 47, lines 19-35). Adlem et al. teach an electronic deice comprising the copolymer (polymer films;  col. 49, lines 6-18 and examples).
In claim 1, “ capable of reacting with the first monomer to give a copolymer” is an intended use of the second monomer.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960). Therefore, one of ordinary skill in the art would understand that second monomer of Adlem et al. is capable of reacting with the first monomer to give a copolymer.
It is noted that the first and second monomers of Adlem et al. is the same as the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicants defer the double patenting rejection until patentable claims are achieved on either for the present application or in the co-pending US Application No. 16,963,604 as the claims may change in either application up until allowance, which may render this rejection moot.
Examiner would maintain rejection for reason of record. 

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applications disclosure. See Mizori et al. (US 2004/0225059 A1; see abstract, claims and examples) teach a polymerizable mixture as instantly claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722